PD-1666-14
                                     PD-1666-14                                         COURT OF CRIMINAL APPEALS
                                                                                                         AUSTIN, TEXAS
December 29, 2014                                                                   Transmitted 12/22/2014 11:53:05 AM
                                                                                       Accepted 12/29/2014 1:14:57 PM
                                        NO. ___________________                                           ABEL ACOSTA
                                                                                                                  CLERK


  JOSE ISMAEL ARREOLA                               §        IN THE COURT OF CRIMINAL APPEALS
                                                    §
  v.                                                §        STATE OF TEXAS
                                                    §
  THE STATE OF TEXAS                                §        AUSTIN, TEXAS


                        MOTION FOR EXTENSION OF TIME
           TO FILE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW


  TO THE HONORABLE JUDGES OF SAID COURT:

          NOW COMES, the Appellant, JOSE ISMAEL ARREOLA, and moves for an extension of

  time to file the Appellant’s Petition for Discretionary Review in this case, and in support thereof

  would show the following:

                                                        I.

          a.      This case is pending below in the 195TH District Court of Dallas County, Texas under
                  Cause No. F12-00581-N, styled State of Texas v. Jose Ismael Arreola. It is also
                  pending in the Dallas Court of Appeals under case number 05-13-00181-CR.

          b.      Appellant was convicted of Aggravated Assault/Serious Bodily Injury/Deadly
                  Weapon/Family Violence and sentenced to 28 years in prison and a fine of $5,000.00.
                  The judgment date was February 6, 2013. On December 5, 2014, the Court of
                  Appeals affirmed the conviction. Appellant is currently in prison.

          c.      The deadline for filing the Appellant’s Petition for Discretionary Review was January
                  4, 2015.

          d.      Appellant requests an extension until February 5, 2015, to file the Petition for
                  Discretionary Review.

          e.      The reason for this request is that during the last few weeks counsel has been
                  working on the following:

                  1.       Application for Writ of Habeas Corpus in Ex parte Dinesh Kumar Shah, No.
                           1040406, in the 182nd District Court of Harris County, Texas.

  Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 1
                2.       Brief in United States v. Eseos Igiebor, No. 14-10581, in the United States
                         Court of Appeals for the Fifth Circuit.

                3.       Sentencing hearing in United States v. Raheem Abdul Shabazz, No. 3:13-CR-
                         026, in the United States District Court for the Northern District of
                         Mississippi.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this Motion

be granted.

                                                          Respectfully submitted,


                                                            /s/ Gary A. Udashen
                                                          GARY A. UDASHEN
                                                          Texas State Bar No. 20369590

                                                          SORRELS, UDASHEN & ANTON
                                                          2311 Cedar Springs Road
                                                          Suite 250
                                                          Dallas, Texas 75201
                                                          214-468-8100
                                                          214-468-8104 fax

                                                          ATTORNEY FOR APPELLANT


                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Motion for
Extension of Time to File Appellant’s Brief was electronically delivered to the Dallas County
District Attorney’s Office, 133 N. Riverfront Blvd., L.B. 19, Dallas, Texas 75207, to
michael.casillas@dallascounty.org, and electronically delivered to the State Prosecuting Attorney,
P. O. Box 12405, Austin, Texas 78711, to information@spa.texas.gov, on this the 22nd day of
December, 2014.

                                                            /s/ Gary A. Udashen
                                                          GARY A. UDASHEN




Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 2